        Case 1:17-cr-00069-RDB        Document 193-1      Filed 01/25/19    Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                    *

v.                                          *        Criminal No. RD8-17-069

HAROLD T. MARTIN, 111                       *

                                           ORDER                       ,;c'"   ,4f~)
       The Court, having considered the Defendant's Motion to sea~nd     good cause having been
                                  'fIIII;J't!'(
shown, it is this    e~    day of Liln I~', 2019, HEREBY ORDERED, that the motion             IS


GRANTED. The Clerk is directed to place the Defendant's Notice of Intent to Disclose Classified

Information Pursuant to Section 5 of the Classified Information Procedures Act under seal.



                                                  /J.4l.IJ,. 'K..L/
                                            THE HONORABLE RICHARD D. BENNETT
                                            United States District Court Judge
